Title: From George Washington to Charles Lee, 6 July 1796
From: Washington, George
To: Lee, Charles


        
          Sir,
          Mount Vernon 6th July 1796.
        
        Having shewn you the answr of the French Minister, to the communication of the Secretary of State, relatively to the Capture of the Ship Mount Vernon, by the French Privateer Flying Fish. Having read you also, the contents of a Letter from —— respecting information from St Domingo, of the intended measures of the French government, to Harrass our commerce with Great Britain; and also my letter to the Secretary of State on that Subject; to which I have, by the last Mail, received the enclosed acknowledgment: Let me now ask what you think of the opinion therein given, respecting the recall of our Minister at Paris? Whether that act will authorise the appointment of an Envoy Extraordinary, or Minister Plenipotentiary? Whether it is, in that case, expedient to do it under present circumstances, as far as they are known—or await a further developement of his conduct & the views of the Directory of France? And in case it is judged expedient to send a Person to Paris, to explain the motives for the conduct of this government, and to ascertain the views of that, Whether you think either of the Characters mentioned in the Secretary of State’s letter would go? and whether there be any other occurring to you as eligable? Would Doctr McClerg go? & does he possess fit abilities if he would accept?
        Answer all these queries as soon as you conveniently can. And let me have the draught you promised (on Monday last) for the purpose of supplying the deficiency in the Act for the relief of Seamen.
        Make frequent inquiries for a fit character to fill the Office of Surveyor General—I wish much to have it ably executed.
        
          Go: Washington
        
      